Citation Nr: 1412035	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-45 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bruxism, to include as secondary to service-connected depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service March 1965 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.

A review of the Virtual VA paperless claims processing system was conducted.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's bruxism is related to or aggravated by his service-connected depression.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bruxism have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for bruxism, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.


Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

An August 2012 VA examination resulted in a diagnosis of sleep related bruxism. Therefore the requirement for a current disability has been met. 

The August 2012 VA examiner stated that whether or not the Veteran's bruxism was related to the Veteran's service-connected depression was unclear based on a review of the Veteran's claims file and the applicable medical literature. He noted current research showed a controversial, rather than a clear relationship between bruxism and depression.

A November 2009 letter from the Veteran's treating physician noted, however, that the Veteran suffered from chronic bruxism which was aggravated by stress and depression. 

Therefore, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's bruxism is related to or aggravated by his service-connected depression.  

Because the evidence is at least in equipoise as to all required elements for a finding of service connection on a secondary basis, the Board finds that the criteria for service connection for bruxism are approximated.


ORDER

Service connection for bruxism is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


